Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-26 are currently pending in this application in response to the amendment and remarks filed on May 16, 2022.  Claims 15-19 and 23-26 are currently amended.

Response to Applicant’s Remarks
With respect to Claim Objection, 35 U.S.C. §112(b)(a) rejections:
Applicant’s claim amendments overcame the objection and the 112 rejections as presented in the non-final office action filed 02/16/2022. Therefore, the rejections have been withdrawn. However, the claim amendments present new grounds of rejections as shown below.
With respect to 35 U.S.C. §101 rejections:
	Applicant’s request to defer the response to 101 subject matter rejections under DSMER pilot program has been noted. However, the 101 rejections have been modified based on the claim amendments as shown below.
With respect to 35 U.S.C. §102(a)(1) rejections:
Applicant’s remarks have been fully considered and overcame the rejections as presented in the non-final office action filed 02/16/2022. Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the element “the first range” (lines 6 and 14), that fails to provide sufficient antecedent basis, hence renders the claim indefinite. Note: prior element was recited as “a range” (line 4).
Claim 23 recites the following limitation that is grammatically unclear and further includes various elements that lack antecedent basis as highlighted in red:
“specify the first range of the setting condition corresponding to the received first processing content, the non-volatile memory being configure to store a first range of a setting condition relating to an operation of a machine tool for performing processing and a second range of the setting condition relating to the operation of the machine tool for performing the processing”.

Claim 23 recites the elements “an operation of the machine tool” (line 14) and “the result of processing” (line 20), that fail to provide sufficient antecedent basis, hence render the claim indefinite.
Claim 24 recites the terms “a machine tool in association with each other” (line 6), “set the range of the setting condition” (lines 7-8), and “a second range of a setting condition” that fail to provide sufficient antecedent basis, hence render the claim indefinite.
Claim 25 recites the features “the machine tool in association with each other” (line 5) and “a non-volatile memory” (line 14) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 26 recites the element “the operation of the machine tool” in each of lines 10 and 13 that fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Each of claims 15, 17, 18, 19, 20, 24, 25, and 26 recites the element “the range of the setting condition” that fails to provide sufficient antecedent basis, hence renders the claim indefinite. Note: prior element was recited as “a first range” and “a second range”.
Claims 16-22 and 25 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 15 or 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

With respect to claim 26, according to the published guideline on subject matter eligibility of computer readable media (OG Notice 1351 OG 212, Feb. 23, 2010), the broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable/storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01, and as such, claim 26 is are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Applicant’s specification in paragraph [0117] of US publication 2020/0361029 does not have an “explicit definition” set forth to exclude the transitory “signal/carrier wave” embodiment from the scope of the claimed “a computer-readable storage medium”.  A claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the computer-readable storage medium in the claim.
(Note: If claim 26 is amended to fall under one of four categories of statutory subject matter, it would further be rejected based on claim limitations that are directed to a judicially recognized exception of an abstract idea. Claim 26 would be further rejected under the same rationale as claim 15 as shown below.)

Claim 15 is drawn to “a machine tool control method”, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claim is directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Claim 15 recites the steps of “specifying the first range of the setting condition corresponding to the received first processing content”, “specifying the second range of the setting condition corresponding to the received second processing content”, “determining setting for the operation of the machine tool based on a common range of the first range and the second range of the setting condition, in a case of receiving a processing instruction according to the first processing content and the second processing content for the workpiece”, “evaluating the result of processing, based on the first processing content and the second processing content”, and “adjusting the range of the setting condition, based on the evaluation”. These steps, as claimed, are processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. Mentally “specifying” the first/second range of the setting condition [values] “determining” setting [value], “evaluating” the result from the acquiring step, and “adjusting” the range of the setting condition [values] that are stored in the storage can all be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. The “adjusting” can be performed mentally and not exclusive to any physical or manual adjusting1. Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 15 recites additional elements/steps of “receiving a first/second processing content for a workpiece”, “referring to a storage unit in which a [first/second] range of a setting condition …is stored”, “acquiring information indicating a result of processing of the workpiece”, and “storing the adjusted range of the setting condition in the storage unit” are forms of insignificant extra-solution activities where data collecting/receiving/acquiring and storing are necessary for all uses of the judicial exception. Furthermore, merely linking the judicial exception to a field of use [a setting condition relating to an operation of a machine tool for performing processing and/or setting for an operation of a machine tool] does not positively link or recite the abstract idea into a practical application. For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a storage unit) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)).  As such, claim 15 is not patent eligible (Step 2B).
Dependent claims 16-22 are also ineligible for the same reasons given with respect to claim 15. The limitations “evaluating and/or resetting” (claims 17-19) under its broadest reasonable interpretation, are abstract ideas that further enumerate the mental processing of data or information based on human’s observation, evaluation, judgement, and/or opinion (Step 2A, Prong 1). The claims include additional elements/steps “the information indicating the result of processing” (claim 16), “notifying” (claim 20), “the processing content includes” (claim 21), and “a laser processing machine” (claim 22) that are insignificant extra solution activities where defining what the information or content entails and notifying or displaying information are necessary for all uses of the judicial exception. Furthermore, merely linking the judicial exception to a field of use [“measurement information obtained by measuring an environment in which the processing is performed or the workpiece by using a sensor”2 or “a range of a setting condition relating to an operation of a machine tool/laser processing machine”] as recited in claim 16 or claim 22, does not positively link or recite the abstract idea into a practical application. For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a storage unit) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)).  As such, claims 16-22 are not patent eligible (Step 2B).
	
Claim 23 is drawn to “a machine tool control device”, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claim is directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Claim 23 recites the steps of “specify the first range of the setting condition corresponding to the received first processing content”, “determine setting for an operation of the machine tool based on a common range of the first range and the second range of the setting condition”, “evaluate the result of processing of the workpiece based on the first processing content and the second processing content”, and “set an adjusted the range of the setting condition, based on the evaluation”. Other than reciting “a processor”, these steps as claimed, are processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. Mentally “specifying” the first/second range of the setting condition [values] “determining” setting [value], “evaluating” the result from the acquiring step, and “adjusting” the range of the setting condition [values] that are stored in the storage can all be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. The “adjusting” can be performed mentally and not exclusive to any physical or manual adjusting3. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 23 recites additional elements/steps of “receiving a first/second processing content for a workpiece”, “referring to a storage unit in which a [first/second] range of a setting condition …is stored”, “acquiring information indicating a result of processing of the workpiece”, “the non-volatile memory being configured to store a first range…and a second range”, and “refer to the non-volatile memory” for the first/second range of the setting condition are forms of insignificant extra-solution activities where data collecting/receiving/acquiring and storing are necessary for all uses of the judicial exception. Furthermore, merely linking the judicial exception to a field of use [a setting condition relating to an operation of a machine tool for performing processing and/or setting for an operation of a machine tool] does not positively link or recite the abstract idea into a practical application. For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a non-volatile memory) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)).  As such, claim 23 is not patent eligible (Step 2B). 

Claim 24 is drawn to “a machine tool setting assistance device”, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claim is directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Claim 24 recites the step of “set the range of the setting condition, based on a common range of the first range and the second range”. Other than reciting “a processor”, this step as claimed, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind. Mentally “setting” values can be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 24 recites additional elements/steps of “the non-volatile memory is configured to store a first processing content…a first range… and store a second processing content for a workpiece and a second range” are forms of insignificant extra-solution activities where data collecting/receiving/acquiring and storing are necessary for all uses of the judicial exception. For this reason, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a non-volatile memory) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)).  As such, claim 24 is not patent eligible (Step 2B).
Dependent claim 25 is also ineligible for the same reasons given with respect to claim 23. The limitations “set the range of the setting condition” and “specifies the range of the setting condition” under its broadest reasonable interpretation, are abstract ideas that further enumerate the mental processing of data or information based on human’s observation, evaluation, judgement, and/or opinion (Step 2A, Prong 1). Other than reciting “the machine tool control device” to perform the function of specifying the range of the setting condition and “a machine tool setting assistance device” to perform the function of setting the range of the setting condition, these steps as claimed, are processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. Mentally “setting” and “specifying” values can be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. The mere nominal recitation of generic devices does not take the claim limitation out of the mental processes grouping. Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 25 recites additional elements/steps to “store the first processing content…the first range of the setting condition…the second processing content…and the second range of the setting condition” are forms of insignificant extra-solution activities where data collecting/receiving/acquiring and storing are necessary for all uses of the judicial exception. For this reason, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. devices) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)); See Berkheimer v. HP Inc. and Ogata et al. (US 2007/0051701, numerical control device 10 of fig.1 performs the function of setting machine conditions where setting conditions as referenced in memory 14, par.0044)). As such, claim 25 is not patent eligible (Step 2B).

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
 Ogata et al. (US 2007/0051701) teaches a machine tool control method (figs.3 and 5) and a program for causing a computer (PMC controller 22 and processor 11, fig.1) of a machine tool control device (NC 10, fig.1) to execute: a step of receiving a processing content for a workpiece (receives machining conditions such as gap voltage signal [electrodes] from the machine 30 in accordance with the characteristics of a workpiece to be machined, par.0027); a step of referring to a storage unit (nonvolatile memory 14, fig.1) in which a range of a setting condition relating to an operation of a machine tool for performing processing is stored for each processing content (machining condition data is stored in memory 14 for each machining identifying workpieces to be machined and for each machining speeds, par.0029 and figs. 2 and 4), and specifying the range of the setting condition corresponding to the received processing content (specifying or setting the machining conditions with precision and speed ranges as shown in figs.2-4, par.0031-0040 or step b1 of fig.5 and par.0050); a step of determining setting for an operation of the machine tool on the premise of the specified range of the setting condition, in a case of receiving a processing instruction according to the processing content for the workpiece (determine a setting condition for operating the machine tool 30 at step a1 of fig.3, par.0040, and further details of step a1 are shown in fig.5 where the selection is determined for standard machining condition and/or custom machining condition at steps b2-b7; par.0050-par.0052; perform machining at specified machining conditions at step a2 of fig.3, par.0041); a step of acquiring information indicating a result of processing of the workpiece (at step a3 of fig.3, measure machining precision from the machined workpiece as the result of performing machining execution at step a2, fig.3, par.0041); a step of evaluating the result of processing, based on the processing content (at step a4 of fig.3, determines if the measured machining precision or the actual machining time falls within the allowable target machining range, par.0041); a step of adjusting the range of the setting condition, based on the evaluation (at step a7, modifies the machining conditions when the determination falls outside the allowable target range and executes the machining process again, par.0041); and a step of storing the adjusted range of the setting condition in the storage unit (at step a6, register the modified machining conditions together with machining precision/speed in the nonvolatile memory 14, par.0044).
Ogata fails to teach a step of determining setting for the operation of the machine tool based on a common range of the first range and the second range of the setting condition, in a case of receiving a processing instruction according to the first processing content and the second processing content for the workpiece.
Yoshida et al. (JP 2018-1318) teaches a machine tool setting assistance device (computer 5, figs.2-3) comprising a processor (processing control unit 60) and a non-volatile memory (storages 71-73), wherein the non-volatile memory is configured to store a first processing content for a workpiece (stores materials information of the workpiece W and stores blade diameter of the tool, figs.4-5 and p.6; defines to include at least first and second processing content) and a first range of a setting condition of a machine tool in association with each other (store parameters for setting processing conditions, e.g. k1 to k3, fig. 6 and p.6; defines to include at least first and second range of a setting condition), and store a second processing content for a workpiece and a second range of a setting condition of a machine tool in association with each other (figs.4-6, stores information where tool name and blade diameter of the tool are associated with each other, tool material information are associated with the tool name, setting condition values are associated with materials, peripheral speed is associated with a material, a slow peripheral speed is associated with a material that is easily melted, p.6).
Yoshida fails to teach the processor is configured to set the range of the setting condition, based on a common range of the first range and the second range of the setting condition, in a case of receiving a processing instruction according to the first processing content and the second processing content for the workpiece.

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: KR100244700.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 9, 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nonetheless, the step to physically adjusting something after a mental evaluation is interpreted as an extra solution activity as further explained in step 2A, prong 2.
        2 Noting that this limitation is recited in an alternative to “a value”.
        3 Nonetheless, the step to physically adjusting something after a mental evaluation is interpreted as an extra solution activity as further explained in step 2A, prong 2.